DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Rotary Piston Water Meter with Additives to Change the Properties of the Rotary Piston

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites the limitation "the rotary system piston" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,359,892 issued to Felt (“Felt”) in view of U.S. Patent 3,662,600 issued to Rosano, Jr. et al. (“Rosano”), U.S. Patent 484,465 issued to Schon (“Schon”) and U.S. Patent 7,025,505 issued to Komori et al. (“Komori”).

As for claim 1, Felt discloses a fluid meter comprising:
a chamber (40) having an internal diameter (see Fig. 3), closed at a first end with a first structure (46) and closed at a second end with a second structure (44) which can be part of the chamber, and the chamber having a hub (48) situated on the second structure, that is concentric with the chamber (see Fig. 3); and
1); and wherein:
X (C1) is equal to or greater than zero (col. 4, line 68 - col. 5, line 6);
a fluid can enter the chamber through an input port (54) in the first or second structure or side faces of the chamber, and exit the chamber through an output port (56) in the first or second structure or side faces of the chamber; and
for one rotation of the piston in the chamber caused by a flow of fluid into the inlet port, with a flow of the fluid out of the outlet port, there is a fixed-volume discrete parcel of fluid for each rotation of the piston (col. 5, line 49 - col. 6, line 8).
	Felt does not disclose that the inner piston has a density of less than 1.0 grams/centimeter3, in part because Felt does not disclose that the fluid meter is a water meter with a piston that may float.
	However, Rosano discloses a fluid meter that is a water meter with a piston that floats (col. 2, lines 55-62).  Schon discloses a similar water meter with a piston that also floats (page 2, lines 127-133).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of Felt to be a water meter with a piston that may float as disclosed by Rosano and Schon in order to 
	Felt as modified by Rosano and Schon discloses that that the inner piston has a density of less than 1.0 grams/centimeter3  (One having ordinary skill in the art would understand that a water meter piston that floats has a density less than the density of water, i.e. less than 1.0 grams/centimeter3).
Felt as modified by Rosano and Schon does not disclose that the inner piston is configured from a material comprising a mixture of thermoplastic and graphite.  Rosano discloses that the inner piston can be molded from hard, wear resistant polymer (col. 4, lines 3-6)
However, Komori discloses a hard, wear resistant polymer (engineering plastic; col. 9, lines 55-63) that is configured from a material comprising a mixture of thermoplastic and graphite  (col. 9, lines 55-63).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the inner piston of Felt, Rosano and Schon by to comprise the material as disclosed by Komori in order to improve reduce friction while maintaining excellent wear resistance (Komori: col. 9, lines 55-63).

As for claim 2, Felt as modified by Rosano, Schon and Komori discloses that:
the piston (Felt: 70, 74) is subject to a force of gravity (Felt: inherent; down in Fig. 4); and


As for claim 3, Felt as modified by Rosano, Schon and Komori discloses that the piston (Felt: 70, 74) is configured to ensure a buoyant force is exerted on the piston when the piston is in the fluid (Rosano and Schon: i.e. the piston floats).

As for claim 4, Felt as modified by Rosano, Schon and Komori discloses that the fluid is water (Rosano: col. 2, lines 55-62 and Schon: page 1, lines 8-13).  The examiner notes that the claim recites the material worked upon (i.e. that the fluid is water).  However, it has been held that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

As for claim 5, Felt as modified by Rosano, Schon and Komori discloses that the piston comprises a material (Komori: thermoplastic resin) to which additives are added to change a density of the material and consequently of the piston.  The examiner notes that this claim does not positively recite additives such as glass bubbles; therefore, the 

As for claim 6, Felt as modified by Rosano, Schon and Komori discloses that the piston (Felt: 70, 74) has a buoyance (a degree of buoyancy is inherent and the piston floats according to Rosano and Schon) that is adjusted by adding glass bubbles or subtracting glass bubbles to or from, respectively, a base material of the piston.  The examiner notes that this claim does not positively recite glass bubbles; therefore, the recitation of the glass bubbles describes the intended use of the material of the piston (i.e. to adjust the thermoplastic resin of the piston by adding glass bubbles).  

Claims 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,359,892 issued to Felt (“Felt”) in view of U.S. Patent 3,662,600 issued to Rosano, Jr. et al. (“Rosano”), U.S. Patent 484,465 issued to Schon (“Schon”), U.S. Patent 5,292,690 issued to Kawachi et al. (“Kawachi”), U.S. Patent 2,389,125 issued to Barge (“Barge”) and U.S. Patent 4,334,037 issued to Allen (“Allen”).

As for claim 7, Felt discloses a method for measuring a flow of fluid comprising:
forcing a fluid (col. 5, lines 33-34) into a round chamber (40) having an inside diameter (see Fig. 1B), the round chamber (40) having a round piston (70, 74) with an external diameter smaller than the inside diameter of the chamber (see Fig. 3), the round piston (70, 74) thereby being forced by the fluid, to roll inside of the chamber (col. 
wherein:
the axes of the chamber and the piston are vertical and parallel to each other (see Fig. 4);
the piston is configured to ensure buoyant force is exerted on the piston when the piston is in the fluid to oppose a gravity force pushing the piston down toward the bottom of the chamber that increases friction between the piston and the bottom of the chamber (the presence of the buoyant force is inherent when the piston operates), and result in erroneous measurements of the fluid flow based on rotations of the piston in the chamber (this describes the problem caused by friction), which create discrete parcels of the passing fluid to be counted for a measurement of fluid flow (col. 5, line 49 - col. 6, line 8).
Felt does not disclose that the piston comprises a mixture of materials that include a thermoplastic and one or more additives, in part, because Felt does not disclose that the fluid meter is a water meter with a piston that may float.
	However, Rosano discloses a fluid meter that is a water meter with a piston that floats (col. 2, lines 55-62).  Schon discloses a similar water meter with a piston that also floats (page 2, lines 127-133).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of Felt to be a 
	Although Rosano discloses that the piston comprises a plastic (Rosano: col. 4, lines 3-8), Felt as modified by Rosano and Schon does not disclose a mixture that includes a plastic and one or more additives that alter a density of the mixture.
	However, Kawachi discloses a mixture of materials that include a plastic and one or more additives that alter a density of the mixture (col. 1, lines 9-12).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the piston of Felt, Rosano and Schon to include the mixture as disclosed by Kawachi in order to reinforce the plastic while decreasing the weight (Kawachi: col. 1, lines 9-12).
Felt as modified by Rosano, Schon and Kawachi discloses that an additive of the one or more additives is used to attain a predetermined density of the piston that results in a desired buoyancy of the piston relative to the fluid and a desired friction level between the piston and the chamber (the piston will have a predetermined density according to the amount of lightweight glass beads in the piston; therefore it will have a corresponding or desired amount of buoyancy.  The decrease in weight of the piston due to the glass beads helps the piston to float, thus minimizing the friction of the piston).
Felt as modified by Rosano, Schon and Kawachi does not explicitly disclose that the desired buoyancy and the desired friction level occur at flows less than or equal to 
However, Barge discloses the desirability of measuring flows at low flow rates (page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Barge discloses that measurements at low flow rates can be improved by decreasing friction of the piston (page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Barge discloses a bearing that minimizes friction between the piston and chamber (page 2, col. 2, lines 27-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Felt, Rosano, Schon and Kawachi by including the bearing of Barge in order to decrease friction of the piston and to allow accurate measurements of low flow rates.
Felt as modified by Rosano, Schon, Kawachi and Barge does not explicitly disclose that the desired buoyancy and the desired friction level occur at flows less than or equal to 15 liters per hour.
However, Barge discloses the desirability of measuring at low flow rates (Barge: page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Barge discloses a structure (Barge’s inventive bearing) that reduces friction at low flow rates. Rosano and Schon disclose the advantages of optimizing the buoyancy and friction of the piston (i.e. to minimize the friction, thus minimizing wear of the piston).  Kawachi discloses a material (i.e. the glass beads) that can modify the density, and thus the buoyancy, of the plastic in the piston.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A). Also, it has been held that “The 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the desired buoyancy and the desired friction level of the piston to occur at the claimed flows in order to achieve the predictable result of accurately measuring the flow at a low flow rate.
Felt as modified by Rosano, Schon, Kawachi and Barge does not explicitly disclose that the piston comprises a plastic that is a thermoplastic.
However, Allen discloses a piston (1) that comprises a plastic that is a thermoplastic (Abstract).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the plastic of Felt, Rosano, Schon, Kawachi and Barge to be a thermoplastic as disclosed by Allen in order to ensure that the piston has good dimensional accuracy, stability in water, low friction 

As for claim 8, Felt as modified by Rosano, Schon, Kawachi, Barge and Allen discloses that the method of claim 7 (see the rejection of claim 7 above).
Felt as modified by Rosano, Schon, Kawachi, Barge and Allen does not disclose that the density of the piston is between plus and minus two percent different than a density of the passing fluid to ensure a predetermined buoyance.
Instead, Felt as modified by Rosano, Schon, Kawachi, Barge and Allen discloses the density of the piston is molded from hard, wear resistant, elastomer or polymer of very nearly the same specific gravity as the water flowing through the meter in order to permit the greatest freedom of action with minimal friction (Rosano: col. 4, lines 3-7).  Rosano does not disclose how much the density must be reduced in order to achieve this optimized performance of the piston.
However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A).  It has also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the density of the piston of Felt, Rosano, Schon, Kawachi, Barge and Allen to be the claimed amount in 

As for claim 9, Felt as modified by Rosano, Schon, Kawachi, Barge and Allen discloses that the first distance (Felt: C1) between the external curved surface of the piston and the inside curved surface of the chamber is equal to or greater than zero mm (Felt: col. 4, line 68 - col. 5, line 6) and having a variation of plus and minus ten percent of a selected first distance (Felt: col. 4, line 68 - col. 5, line 9).

As for claim 12, Felt as modified by Rosano, Schon, Kawachi, Barge and Allen discloses that the one or more additives comprise additives selected from the group consisting of glass bubbles (col. 1, lines 10-12 and col. 3, lines 60-64) and graphite.

As for claim 13 Felt as modified by Rosano, Schon, Kawachi, Barge and Allen discloses that the fluid is water (Rosano: col. 2, lines 55-62 and Schon: page 1, lines 8-13).  

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,359,892 issued to Felt (“Felt”) in view of U.S. Patent 3,662,600 issued to Rosano, Jr. et al. (“Rosano”), U.S. Patent 484,465 issued to Schon (“Schon”), U.S. Patent 7,025,505 issued to Komori et al. (“Komori”) and U.S. Patent 5,292,690 issued to Kawachi et al. (“Kawachi”).


a piston fluid meter (40) having a rotary piston (70, 74) situated in a chamber (40) that creates fixed volume discrete parcels of passing fluid (col. 5, line 49 - col. 6, line 8); and
wherein a buoyant force is exerted on the rotary piston (70, 74) when the rotary piston is in the passing fluid (a degree of buoyancy is inherent due to the passing fluid).
Felt does not disclose that the density is between plus or minus two percent different from the density of the passing fluid, in part, because Felt does not disclose that the fluid meter is a water meter with a piston that may float.
	However, Rosano discloses a fluid meter that is a water meter with a piston that floats (col. 2, lines 55-62).  Schon discloses a similar water meter with a piston that also floats (page 2, lines 127-133).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of Felt to be a water meter with a piston that may float as disclosed by Rosano and Schon in order to allow the measurement of water drawn from the mains and used in a house or factory (Schon: page 1, lines 8-13) while reducing the effects of friction to reduce wear (Rosano: col. 4, lines 3-7 and Schon: page 2, lines 127-133 and page 3, lines 125-128).
Although Felt as modified by Rosano and Schon discloses that the rotary piston is less than the density of the passing fluid (Rosano and Schon: because the rotary piston can float), Felt as modified by Rosano and Schon does not explicitly disclose that the density of the rotary piston is between plus or minus two percent different than the density of the passing fluid as claimed.  However, it has been held that “[W]here the 
Therefore, It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the density of the piston of Felt, Rosano and Schon to have the claimed density in order to achieve the predictable result of allowing the rotary piston to float to reduce the effects of friction to reduce wear (Schon: page 2, lines 127-133 and page 3, lines 125-128).
Felt as modified by Rosano and Schon explicitly discloses that a buoyant force is exerted on the rotary piston (Felt: 70, 74) when the rotary piston is in the passing fluid (because the piston floats).
Felt as modified by Rosano and Schon does not disclose that the inner piston is configured from a material comprising a mixture of thermoplastic and graphite.  Rosano discloses that the inner piston can be molded from hard, wear resistant polymer (Rosano: col. 4, lines 3-6)
However, Komori discloses a hard, wear resistant polymer (engineering plastic; col. 9, lines 55-63) that is configured from a material comprising a mixture of thermoplastic and graphite  (col. 9, lines 55-63).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the inner piston of Felt, Rosano 
Felt as modified by Rosano, Schon and Komori does not disclose that the piston is configured from a mixture that includes glass bubbles.
However, Kawachi discloses a mixture that includes a plastic and glass bubbles (col. 1, lines 9-12).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the mixture of the piston of Felt, Rosano and Schon to include glass bubbles as disclosed by Kawachi in order to reinforce the plastic while decreasing the weight (Kawachi: col. 1, lines 9-12).
	
	As for claim 16, Felt as modified by Rosano, Schon, Komori and Kawachi discloses that the rotary piston has a density that is less than that of the passing fluid (Rosano and Schon: because the piston floats).

As for claim 17, Felt as modified by Rosano, Schon, Komori and Kawachi discloses the system of claim 14 (see the rejection of claim 14 above).
Felt as modified by Rosano, Schon, Komori and Kawachi does not explicitly disclose that the material of the piston is mostly the thermoplastic with a remaining material of the piston that comprises specified amount of additives including the glass bubbles and the graphite to obtain a predetermined density, strength and lubricity.
However, Felt as modified by Rosano, Schon, Komori and Kawachi discloses that the thermoplastic is combined with the glass bubbles and the graphite to optimize 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the relative amounts of the thermoplastic, glass bubbles and the graphite  in order to achieve the predictable result of optimizing the density, the strength and lubricity of the piston.



As for claim 19, Felt as modified by Rosano, Schon, Komori and Kawachi discloses that glass bubbles in the mixture are configured to decrease the density of the rotary system piston (Kawachi: col. 1, lines 10-12 and col. 3, lines 60-64).

As for claim 20, Felt as modified by Rosano, Schon, Komori and Kawachi discloses that a clearance (Felt: C1) between the rotary piston and the chamber is between 0.0 mm and 5.0 mm (Felt: col. 4, line 68 - col. 5, line 6).

Response to Arguments
Applicant's arguments on page 6 of the Remarks filed 10/21/2021 have been fully considered but they are not persuasive.  On page 6 of the Remarks, Applicant argues that “buoyancy” requires an element to float.  However, the examiner notes that most of the claims do not recite “buoyancy”; instead, many of the claims recite a “buoyant force”.  Furthermore, Wikipedia defines “buoyancy” as an upward force exerted by a fluid that opposes the weight of a partially or fully immersed object.
Applicant’s arguments with respect to claims 1, 7 and 14 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853